Title: To James Madison from William Jones, 28 September 1812
From: Jones, William
To: Madison, James


Sir
Providence Septr 28th 1812
As it is possible my letters of July 22d & of August 22d may not have reached your Excellency, I am advised by the Council of War of this State to forward a triplicate & to inform your Excellency that in consequence of an Alarm by the appearance of three British Frigates near point Judith on the 13th Inst the Citezens of the Island of Rhode Island with a promptness that does them very great credit appeared at their Alarm posts ready to render any service in their power to protect & defend the Island &c when to our mortification they were found without ammunition & with but a very few Arms on which any dependance could be placed in case of attack.
Suffer me to notice to your Excellency that at the declaration of War by the Congress of the United States against Great Britain this State was found materially in debt & with no other means of raising monies than by a dry Tax, which in common times is attended with difficulties that under our present privations are insurmountable. Such being our situation we are under the necessity of applying to your Excellency for this States proportion of the Arms &c for which an Annual appropriation was made on April 23d 1808 of $200,000 for the purchase of Arms directing them to be transmitted to the several States & Territories to be distributed by the legislatures thereof, of which this State as yet have received no part.
It will be useless to offer to your Excellency any information relative to our exposed situation as your Excellency must be possessed of a compitant knowledge thereof, I shall therefore only add the urgency of the case and rely with confidence on your Excellencys readiness to attend to the request of this State in furnishing the Arms Ammunition &c for which I was directed to apply. I have the honor to be Your Excellencys Obedient & Very humble Servant
Wm. Jones
